Citation Nr: 1018280	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  10-05 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether reduction of the Veteran's nonservice-connected 
improved disability pension benefits as of January 1, 2008, 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2009 action by the Pension 
Management Center at a Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Paul, Minnesota which reduced 
the Veteran's nonservice-connected improved disability 
pension benefits as of January 1, 2008.  Since the Veteran 
resides in Kansas, however, jurisdiction has been transferred 
to the RO in Wichita, Kansas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As of January 1, 2008, the Veteran was in receipt of 
nonservice-connected improved pension benefits in the amount 
of $380.00 per month; this monthly benefit was calculated, in 
part, based upon estimated annual unreimbursed medical 
expenditures reported as totaling $8,214.00.

2.  As of February 1, 2008, the Veteran was in receipt of 
nonservice-connected improved pension benefits in the amount 
of $519.00 per month; this monthly benefit was calculated, in 
part, based upon estimated annual medical expenditures 
reported as totaling $9,922.00.  

3.  The Veteran's spouse passed away in October 2008.  

4.  In January 2009, the Veteran reported to VA that he had 
paid unreimbursed medical expenditures of $7,090.00 in 
calendar year 2008.



CONCLUSION OF LAW

Reduction of the Veteran's nonservice-connected improved 
disability pension benefits as of January 1, 2008, was 
proper.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.103, 3.271, 3.272, 3.273, 3.500, 3.660 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Veteran 
and General Due Process Considerations

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), is 
not applicable to the instant appeal.  The VCAA imposes 
obligations on VA in terms of its duty to notify and assist 
claimants; however, the VCAA does not affect matters on 
appeal when the issue is limited to statutory interpretation.  
Mason v Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); VAOPGCREC 2-2004 
(2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).  As discussed in more detail below, the essential 
facts in this case are not in dispute and the outcome of this 
appeal rests on the interpretation and application of the 
relevant law.  As such, the VCAA does not apply.  See id.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2009).  Generally, a veteran should be provided at 
least sixty days notice prior to an adverse action by the VA 
to reduce or terminate benefits as well as an opportunity for 
a hearing to present evidence as to why such adverse action 
should not take place.  38 C.F.R. § 3.103(b)(2).  However, as 
in the present case, when such adverse action is based solely 
on factual and unambiguous information or statements as to 
income, net worth, or dependency or marital status that a 
veteran provided to VA in writing or orally with knowledge or 
notice that such information would be used to calculate 
benefit amounts, advance notice and opportunity is not 
required.  38 C.F.R. § 3.103(b)(3); e.g., Improved Pension 
Eligibility Verification Report (EVR) received in January 
2009.  The Veteran and his representative were provided 
adequate notice of the VA's decision to reduce his improved 
pension benefits and, subsequently, were accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Thus, the Board concludes that there is no 
prejudice in proceeding with a determination at this time.  

Analysis

By way of background, the Veteran has been in receipt of 
nonservice-connected improved disability pension benefits as 
of May 10, 2005; he is being paid at the rate applicable to a 
veteran with a dependent spouse.  Effective December 1, 2007, 
the Veteran received a monthly pension benefit in the amount 
of $380.00.  This benefit was calculated, in part, based upon 
estimated annual unreimbursed medical expenses totaling 
$8,214.00.  See Compensation and Pension Award Data (VA Form 
21-8947).  Effective February 2, 2008, the Veteran received a 
monthly pension benefit in amount of $519.00.  This benefit 
was calculated, in part, based upon estimated annual 
unreimbursed medical expenses totaling $9,922.00.  Id.  

In January 2009, the Veteran submitted a Improved Pension 
Eligibility Verification Report (EVR) in which he notified 
the VA that his spouse had passed away in October 2008.  He 
also attached a Medical Expense Report for calendar year 2008 
in which he indicated the following unreimbursed medical 
expenditures for calendar year 2008: (1) Medicare Part B 
monthly premium of $96.40; (2) private medical insurance 
annual premium of $398.64; (3) private medical insurance 
monthly premium of $254.12; (4) Medicare Part D monthly 
premium of $9.00 for his spouse (paid through October 2008); 
and (5) private medical insurance monthly premium of $254.12 
for his spouse (paid in full through September 2008 and paid 
$110.00 for October 2008).  Total unreimbursed medical 
expenses spent for calendar year 2008 totaled $7,090.00.  

Shortly thereafter, in April 2009, the Veteran was notified 
that his nonservice-connected improved pension benefits were 
being adjusted based on the information provided to VA in 
January 2009.  Specifically, his award was reduced effective 
January 1, 2008, to reflect updated information regarding 
unreimbursed medical expenditures for calendar year 2008.  
The Veteran was also notified that his pension would be 
adjusted effective November 1, 2008, to remove his deceased 
spouse from his award.  The Veteran filed a notice of 
disagreement with the VA's action.  It appears from his 
written statements that the Veteran believes the VA reduced 
his award effective January 1, 2008, because of his wife's 
death in October 2008.  

A review of the claims file reveals that the confusion in 
this case may stem from the fact that two pension adjustments 
were made in April 2009.  As discussed further below, the 
Veteran's improved pension benefits were properly reduced 
effective January 1, 2008, because he submitted information 
which indicated that actual unreimbursed medical expenses for 
calendar year 2008 were less than estimated expenses used to 
calculate the benefits paid in 2008.  The second adjustment, 
effective November 1, 2008, was also properly made because of 
the death of the Veteran's spouse in October 2008.  In short, 
her death required an adjustment in benefits because the 
Veteran would no longer be paid as a veteran with one 
dependent spouse and her income and medical expenses were no 
longer to be used in calculating the Veteran's award.

A veteran who meets wartime service requirements and who is 
permanently and totally disabled due to disability not the 
result of willful misconduct is entitled to a rate of pension 
set by law, reduced by the amount of his countable annual 
income.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23 
(2009).  Countable income consists of payments of any kind 
from any source received during a twelve-month annualization 
period (i.e., a year), unless specifically excluded, for both 
a veteran and his spouse.  38 C.F.R. § 3.271 (2009).  In the 
present case, the Veteran and his spouse were retired and 
their income consisted only of recurring income from the 
Social Security Administration and a small retirement 
pension.  

VA regulations provide that a veteran's income may be reduced 
by an amount paid for unreimbursed medical expenses by a 
veteran or spouse for medical expenses of the veteran, 
spouse, children, parents and other relatives for whom there 
is a moral or legal obligation of support if such amount 
exceeds five percent of the applicable maximum annual pension 
rate (MAPR).  38 C.F.R. § 3.272(g)(1) (2009).  Moreover, an 
estimate of such expenses may be used to calculate a 
veteran's award, but is "subject to necessary adjustment in 
the award upon receipt of an amended estimate, or after the 
end of the 12-month annualization period upon receipt of an 
eligibility verification report."  38 C.F.R. § 3.272(g).  

As previously reported above, the Veteran received a monthly 
pension benefit in the amount of $380.00 for January 2008 and 
$519.00 for February to December 2008 based, in part, upon 
estimated annual unreimbursed medical expenses totaling 
$8,214.00 and $9,922.00, respectively.   See Compensation and 
Pension Award Data (VA Form 21-8947).  In January 2009, 
however, he submitted information which indicated that actual 
unreimbursed medical expenses for calendar year 2008 totaled 
$7,090.00.  As the Veteran's actual unreimbursed medical 
expenses were far less than those used to calculate his 
benefits paid in 2008, an adjustment was required which 
reduced his monthly benefit payments.  See 38 C.F.R. 
§ 3.272(g); see also 38 C.F.R. § 3.273(a) (2009).  Moreover, 
the commencement date of the change in the Veteran's benefit 
payments was correctly made retroactive to January 1, 2008, 
as this was the effective date of change in the Veteran's 
countable income.  See 38 C.F.R. § 3.273(b)(2).  

Although the Veteran's monthly benefit payments were reduced 
effective January 1, 2008, to reflect the decrease in 
unreimbursed medical expenses paid for calendar year 2008, 
the Board would like to point out that the Veteran continued 
to be paid at the rate applicable to a veteran with a 
dependent spouse.  His spouse was not, in fact, removed from 
his award until November 1, 2008, which is in accordance with 
VA regulations which provide that where a reduction is 
required because dependency of a spouse ceased due to death 
which occurred on or after October 1, 1982, the reduction 
shall be effective the last day of the month in which 
dependency ceased.  38 C.F.R. § 3.660(a)(2) (2009).  For 
similar reasons, the Board notes that effective November 1, 
2008, income from the Veteran's spouse (i.e., social security 
income) was no longer used in calculating his improved 
pension benefits.  

Based on the above discussion, the Board finds no legal basis 
for granting the Veteran's appeal.  It notes that it has 
given the most favorable reading possible to the facts of 
this case, but the above information clearly shows that as of 
January 1, 2008, the Veteran's countable income increased due 
to the fact that his actual unreimbursed medical expenses for 
calendar year 2008 were far less than those previously 
reported (and used to estimate his award).  Accordingly, it 
was proper to reduce his improved pension benefits effective 
January 1, 2008.  As the law, and not the evidence, is 
dispositive of this claim, his appeal must be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As a final note, the Board acknowledges that this adjustment 
in benefits resulted in an overpayment to the Veteran for 
calendar year 2008.  However, in June 2009, the VA granted 
the Veteran's request to waive the indebtedness caused by the 
reduction in unreimbursed medical expenses paid in 2008.  
Thus, the VA's decision to properly reduce his improved 
pension benefits effective January 1, 2008, did not result in 
any loss of benefits previously paid to the Veteran.  


ORDER

The reduction of the Veteran's nonservice-connected improved 
disability pension benefits as of January 1, 2008, was 
proper, and this appeal is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


